DETAILED ACTION
	Claims 1-7, 10-12 and 14-23 are currently pending.  Claims 1-4, 6-7, 10-12 and 14-16 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
 Withdrawn Rejections
The prior rejection of claims 2-4, 6-7 and 14-15 under 112 (b) is withdrawn in light of Applicant amending claims 2-4 and 6-7 to correct polymers being consistently in singular form, and change the dependency of claims 14-15. 
Examiner’s Note
Applicant's amendments and arguments filed 09/24/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant 
Modified Rejection:
The following rejections have been modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0135911 (previously applied) as evidenced by US 5,874,164.
	Regarding claim 1, the limitation of a pharmaceutical composition comprising a physically cross-linked gel comprising a physically cross-linked thermoresponsive 
	Regarding claims 2-4 and 6, the limitation of wherein the polymer comprises a monomer selected from a group including poly(N-isopropyl acrylamide) which is a homopolymer is met by the ‘911 publication teaching preferably polymers formed from NIPAAm are used.  The polymeric portion of the matrix includes about 20 to 100% by weight of polymerized NIPAAm, even more preferably consists essentially of poly(NIPAAm) homopolymer [0049].
	Regarding claims 10-11, the limitation of wherein the therapeutic compound comprises an anesthetic selected from a group which includes lidocaine is met by the ‘911 publication teaching the delivery device to include lidocaine [0065].
	Regarding claim 16, the limitation of wherein the device is an implant is met by the ‘911 publication teaches the drug delivery device to be placed in the buccal or rectal locations or even within the channel of the ear or on the side of the eyelid facing the eye [0039], thus teaching a device which is implantable.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (for example poly(N-isopropyl acrylamide) homopolymer with physical crosslinking placed inside reservoirs walls to be used as an implant) from within the prior art disclosure of the ‘911 publication, to arrive at the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0135911 as evidenced by US 5,874,164 as applied to claims 1-4, 6, 10-11 and 16 above, and further in view of Nayak (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-4, 6, 10-11 and 16 are taught by the ‘911 publication.
  The combination of references does not teach wherein the polymer comprises poly(N-isopropylacrylamide) having an average molecular weight of about 1 kDa to about 100 kDa (claim 7).
Nayak teaches thermos-responsive homopolymer poly(N-isopropylacrylamide) is widely studied and used polymer.  PNIPAM exists in an expanded coil like conformation in water below its LCST which give a transparent homogenous solution but at T greater than LCST it undergoes hydrophobic collapse marked by cloudiness of solution and conformation change form coil to globule state.  PNIPAM is soluble in cold water due to its inter- and intramolecular hydrogel bonding but phase separates upon heating at temperature greater than 32 degrees C (abstract).  Thermoresponsive liquids are taught to be used for drug delivery.  Certain polymers like PNIPAM show an inverse temperature dependency in aqueous solutions e.g. with increasing temperature the solubility of the polymer decreases (page 3, first paragraph).  PNIPAM is tested with a molecular weight of 10.3 kg/mol and 23 kg/mol (page 21, Materials).  The effect of 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known molecular weights of poly(N-isopropyl acrylamide) as taught by Nayak for the drug delivery device taught by the ‘911 publication as Nayak teaches testing of poly(N-isopropyl acrylamide) to determine the thermoresponsivness and teaching the use for drug delivery and the ‘911 publication teaches the use of poly(N-isopropyl acrylamide) as a thermoresponsive polymer for drug delivery.  The molecular weight of poly(N-isopropyl acrylamide) is a result effective variable which changes the LCST point, and thus is an optimizable parameter.  That being said and in lieu of objective evidence of unexpected results, the molecular weight can be viewed as a variable which achieves the recognized result of changing the LCST. The optimum or workable range of molecular weight can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0135911 and Nayak as evidenced by US 5,874,164  as applied to claims 1-4, 6-7, 10-11 and 16 above, and further in view of Hoare (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-4, 6-7, 10-11 and 16 are taught by the ‘911 publication and Nayak.

Hoare teaches nanogels based on poly(N-isopropylacrylamide) for prolonged duration of local anesthesia because of their tunable size, number of functional groups and thermos responsiveness.  Nerve bock durations of up to 9 h were achieved using nanogels loaded with bupivacaine (abstract).
It would have been obvious to one of ordinary skill in the art to substitute a first active agent, lidocaine, as taught by the ‘911 publication with a second active agent, bupivacaine, as taught by Hoare with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as Hoare and the ‘911 publication are both directed to hydrogels which are thermoresponsive and formed of poly(N-isopropylacrylamide), thus interchanging the active agent in one poly(N-isopropylacrylamide) thermoresponsive hydrogel for a different second active agent .

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0135911 and Nayak as applied to claims 1-4, 6-7, 10-11 and 16 above, and further in view of US 4,692,336 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-4, 6-7, 10-11 and 16 are taught by the ‘911 publication and Nayak.
The combination of references does not wherein the membrane is nanoporous (claims 14).
The ‘336 patent teaches a dispensing device is disclosed for delivering a beneficial agent comprising a housing, a heat responsive composition containing an beneficial agent and a passage way in the housing for delivering the beneficial agent form the dispensing device (abstract).  An object of the invention is deliver a beneficial agent at a controlled rate over a prolonged period of time (column 1, lines 55-60).  The exterior wall is formed at least in part of permeable compositions or in at least part of semipermeable compositions, wherein the internal compartments contains thermoresponsive composition containing a beneficial agent (column 4, lines 35-40).  
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a nanoporous membrane over the hydrogel as taught by the ‘911 publication because the ‘336 patent teaches that it was known at the time the invention was filed to include a device containing a porous portion over a thermoresponsive hydrogel in order to control the delivery rate of an active agent wherein the pore size may be in the range of 10 angstroms to 100 microns.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the porous membrane as taught by the ‘336 patent for the device taught by the ‘911 publication because the ‘911 publication teaches micropous material may be used to fabricate the membrane wherein the materials are known to control the rate of agents into and out of delivery devices [0096] and the ‘336 publication teaches a known size range of microporous in a membrane material to release an active agent from a thermoresponsive material.  
	That being said and in lieu of objective evidence of unexpected results, the micropore size can be viewed as a variable which achieves the recognized result of .

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0135911, Nayak and US 4,692,336 as evidenced by US 5,874,164 as applied to claims 1-4, 6-7, 10-11, 14 and 16 above, and further in view of He (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-4, 6-7, 10-11 and 16 are taught by the ‘911 publication, Nayak and the ‘336 patent.
He teaches drug delivery using a capsule-like nanoporous miniature device based on biodegradable polymer polycaprolactone for controlling the local delivery of immunological agents such as tumor microenvironment.  The device consists of a nanoporous release gate fabricated drug reservoir loaded with IFN-α and a protective layer (abstract).  The gate is taught to be nanoporous PCL membrane (page 240, second column, second paragraph).
It would have been obvious to one of ordinary skill in the art to substitute a nanoporous material as taught by the ‘336 patent with a second nanoporous material, caprolactone, as taught by He with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the porous caprolactone taught by He for the porous material taught by the ‘336 patent because He and the ‘336 patent are both directed to porous material with nanometer sized pores used for drug release from a reservoir implantable composition, thus using porous caprolactone taught by He would have a reasonable expectation of working on the device of the ‘336 patent.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘911 publication teaches materials which are known in the art to control the rate of agents into and out of the device may be used and are not limited [0096], thus providing a reasonable expectation of success in using the caprolactone taught by He for the porous device taught by the combination of the ‘911 publication and the ‘336 patent.

	Response to Arguments:

	Applicant argues the ‘911 publication discloses a device with a reservoir having at least one drug that can provide transdermal flux of the drug by heating or cooling.  The office Action cited paragraphs [0087] and [0092] and argued that the reservoir contains thermosensitive hydrogel and is formed of a polymer and therefor the reservoir corresponds to the membrane in instant claim 1.  The instant claims have been amended to specify the membrane encapsulates the gel. Applicant submits that a membrane encapsulating  equals fully surrounds/encloses the gel.
	In response, the reservoir is taught to contain the thermosensitive hydrogel and be formed of a polymer ([0087], [0092]).  Thus the ‘911 publication teaches reservoirs (membrane encapsulating the gel) which contain the elected poly(N-isopropyl acrylamide) homopolymer wherein the hydrogel may have negative controlled release and the LCST is taught to be lower than 37 degrees C.  The instant specification does not provide a definition for encapsulating, therefore the broadest reasonable interpretation of the limitation will be used.  As evidenced by the ‘164 patent, the term encapsulate my include partial or complete surrounding, encasement or enclosing by a discrete layer, film, coating or the like (column 13, lines 30-40).  Thus the ‘911 publication teaching the reservoir walls on three sides of thermoresponsive polymer would meet the instant claim limitations (Figure 1, [0040]).  Applicant is arguing a narrowed definition of encapsulating which is not present in the claims or instant specification, thus such a narrow view is not taken for the application of prior art regarding the term encapsulating.

	In response, the reservoir or active agent containing material is disclosed as 26/28, wherein such a reservoir is placed in a lower housing which is formed of polymeric material, which is compatible with chemical agents in the reservoir (figure 5, [0087].  The ‘911 publication teaches the hydrogel material being placed in the lower housing reservoir which is formed of polymeric material ([0086]-[0087]).  The reservoir is taught to encircle the hydrogel material on the outside and bottom, leaving the top portion exposed for drug release as cited in Figures 1 and 5.  The definition of encapsulating is disused above and include partially surrounding. Thus wherein the reservoir/hydrogel material is encircled by the housing as is demonstrated in Figures 1 and 5 the limitation of membrane surrounding the gel is met.  The instant specific does not include a definition for “encapsulating” thus the broadest reasonable interpretation will be used.  The instant claims do not require fully enclose or fully surrounding the gel on all sides, thus the ‘911 publication meets the instant claim limitations.
Conclusion
No claims are allowed.
Examiner Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613